FR FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY CUSIP 336 SEE REVERSE FOR CERTAIN DEFINITIONS CREATED IN NEW JERSEY BY A DECLARATION OF TRUST THIS Certifies that[SPECIMEN] Is the owner of[SPECIMEN] FULLY PAID AND NON-ASSESSABLE SHARES OF BENEFICIAL INTEREST, NO PAR VALUE, OF FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY transferable on the books of the Trust by the holder hereof in person or by duly authorized attorney upon surrender of this certificate properly endorsed.This certificate and the shares represented hereby are issued and shall be held subject to all of the provisions specified in the Declaration of Trust and any amendments thereto, to all of which the holder, by acceptance hereof, assents. Under the terms of the Declaration of Trust, the Trust may refuse to transfer shares if such transfer may endanger the qualification of the Trust as a Real Estate Investment Trust, pursuant to Section 856 et seq. of the Internal Revenue Code of 1986, as amended. This certificate if not valid unless countersigned and registered by the Transfer Agent and Registrar.
